Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting the unauthorized use of a controlled substance after his urine sample twice tested positive for the presence of cannabinoids. Contrary to petitioner’s contention, the record provides that a proper foundation was laid for the introduction of the positive urinalysis test results and that the correction officer who conducted the urinalysis reasonably complied with the testing procedures (see, 7 NYCRR 1020.5 [a] [1]; see also, Matter of Laraby v Goord, 244 AD2d 690). Even if preserved for our review (see, Matter of Garcia v Goord, 270 AD2d 540), we would find no merit to petitioner’s challenge to the chain of custody of his urine sample.
*731Furthermore, we find no abuse of discretion in the Hearing Officer removing petitioner from the hearing inasmuch as the record reflects that petitioner continued to be disruptive and argumentative despite warnings to stop such conduct (see, Matter of Webb v Goord, 269 AD2d 641; Matter of Dumpson v McGinnis, 247 AD2d 804).
Mercure, J. P., Peters, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.